ORDER
Upon consideration of Petitioner’s Emergency Petition for Writ of Supersedeas and Petitioner’s Petition for Writ of Certiorari to Review the Order of the Superior Court, the following order is entered.
Petitioner’s Emergency Petition for Writ of Supersedeas is allowed. Petitioner’s Petition for Writ of Certiorari to Review the Order of the Superior Court is allowed.
It is further ordered that the Attorney General is directed to appear on behalf of the Superior Court, Durham County, to defend the verbal order directing Petitioner to provide his notes of a conversation held with Derrick Allen, the defendant in this case, to the State. Said order was issued from the bench by the Honorable Orlando Hudson on 6 March 1998 in the case of State of North Carolina v. Derrick Allen, No. 98 CRS 5208.
The parties are hereby ordered to file the record on appeal on or before 20 March 1998. Briefs of the respective parties shall be submitted to this Court as follows: Petitioner’s brief shall be due on or before 15 April 1998. The State’s brief shall be due on or before 5 May 1998.
By order of the Court in Conference, this the 11th day of March, 1998.
Orr, J.
For the Court